UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4256


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHNATHAN KAREEM PARRISH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:11-cr-00194-JAB-1)


Submitted:   September 18, 2012           Decided:   October 2, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant. Michael A. DeFranco, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Johnathan       Parrish      pled    guilty       pursuant        to    a     plea

agreement to one count of being a felon in possession of a

firearm,      in   violation     of   18    U.S.C.       § 922(g)(1)        (2006).          The

district      court    sentenced      him    to     46    months      of    imprisonment.

Parrish now appeals.             In accordance with Anders v. California,

386    U.S.    738    (1967),     Parrish’s        attorney      has       filed      a    brief

certifying that there are no meritorious issues for appeal but

questioning          the     substantive          reasonableness           of        Parrish’s

sentence.          Parrish     received     notice       of    his    right     to        file    a

supplemental pro se brief, but has not done so.                                 Finding no

error, we affirm.

              We     review     Parrish’s         sentence      for     reasonableness,

applying a “deferential abuse-of-discretion standard.”                                Gall v.

United States, 552 U.S. 38, 52 (2007).                         We begin by reviewing

the     sentence      for      significant        procedural         error,          including

improperly calculating the Guidelines range, failing to consider

sentencing factors under 18 U.S.C. § 3553(a) (2006), sentencing

based    on    clearly       erroneous     facts,     or      failing      to   adequately

explain the sentence imposed.                Id. at 51.              Only if we find a

sentence      procedurally       reasonable        can    we    consider        substantive

reasonableness.            United States v. Carter, 564 F.3d 325, 328 (4th

Cir.    2009).        Here,     Parrish’s        within-Guidelines            sentence           is

presumed reasonable, United States v. Powell, 650 F.3d 388, 395

                                             2
(4th Cir.), cert. denied, 132 S. Ct. 350 (2011), and we find no

procedural or substantive error in its imposition.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Therefore, we affirm Parrish’s conviction and sentence.          This

court requires counsel to inform Parrish, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If Parrish requests that a petition be filed

but counsel believes such a petition would be frivolous, counsel

may   move     in   this   court   for   leave   to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on Parrish.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                            AFFIRMED




                                   3